                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

ALONZO WATSON,                                                               PLAINTIFF
ADC #140015

v.                         CASE NO. 4:19-CV-00081 BSM

BLACKERBY, et al.                                                        DEFENDANTS

                              AMENDED JUDGMENT

      Consistent with the order entered on February 8, 2019, this case is dismissed without

prejudice.

      IT IS SO ORDERED this 11th day of February 2019.




                                                  UNITED STATES DISTRICT JUDGE
